


Exhibit 10.23

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of February 6, 2014, made by HD SUPPLY FM
SERVICES, LLC, a Delaware limited liability company (the “Additional Grantor”),
in favor of WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent (in such
capacity, the “Note Collateral Agent”) for the Secured Parties (as defined in
the First Lien Collateral Agreement referred to below).  All capitalized terms
not defined herein shall have the meaning ascribed to them in the First Lien
Collateral Agreement referred to below.

 

W I T N E S S E T H :

 

WHEREAS, HD Supply, Inc., a Delaware corporation (“the “Company”), the
Subsidiary Guarantors from time to time party thereto, and Wilmington Trust,
National Association, as indenture trustee (in such capacity, and together with
any successors and assigns in such capacity, the “Trustee”) on behalf of the
Holders (as defined in the First Lien Indenture) and as Note Collateral Agent,
are parties to a First Lien Indenture, dated as of April 12, 2012 (as amended by
that First Supplemental Indenture, dated as of April 12, 2012, and as the same
may be further amended, amended and restated, waived, supplemented or otherwise,
modified from time to time, the “First Lien Indenture”);

 

WHEREAS, in connection with the First Lien Indenture, the Company and certain of
its Subsidiaries are, or are to become, parties to the First Lien Collateral
Agreement, dated as of April 12, 2012 (as amended, supplemented, waived or
otherwise modified from time to time, the “First Lien Collateral Agreement”), in
favor of the Note Collateral Agent, for the benefit of the Secured Parties;

 

WHEREAS, the Additional Grantor is a member of an affiliated group of companies
that includes the Company and each other Grantor;

 

WHEREAS, the First Lien Indenture requires the Additional Grantor to become a
party to the First Lien Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the First Lien Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             First Lien Collateral Agreement.  By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in subsection
9.15 of the First Lien Collateral Agreement, hereby becomes a party to the First
Lien Collateral Agreement as a Grantor thereunder with the same force and effect
as if originally named therein as a Grantor and, without limiting the generality
of the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder.  The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedules 1, 3 and 4 to the First Lien
Collateral Agreement, and such Schedules are hereby amended and modified to
include such information.  The Additional Grantor hereby represents and warrants
that each of the representations and warranties of such Additional Grantor, in
its capacities as a Grantor contained in Section 4 of the First Lien Collateral
Agreement is true and correct in all material respects on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.  The Additional Grantor hereby grants, as and to the same extent as
provided in the First Lien Collateral Agreement, to the Note Collateral Agent,
for the benefit of the Secured Parties, a continuing security interest in the
Collateral (as such term is defined in subsection 3.1 of the First Lien
Collateral Agreement) of the Additional Grantor, except as provided in
subsection 3.3 of the First Lien Collateral Agreement.

 

1

--------------------------------------------------------------------------------


 

2.             GOVERNING LAW.  THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

HD SUPPLY FM SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Ricardo Nunez

 

 

Name:

Ricardo Nunez

 

 

Title:

Vice President and Secretary

 

[Signature Page to Assumption Agreement (First Lien Notes)]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as

of the date hereof by:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Note Collateral Agent

 

 

 

 

 

 

By:

/s/ Lynn M. Steiner

 

 

Name:

Lynn M. Steiner

 

 

Title:

Vice President

 

 

[Signature Page to Assumption Agreement (First Lien Notes)]

 

--------------------------------------------------------------------------------


 

Annex 1-A to
Assumption Agreement

 

Supplement to
First Lien Collateral Agreement
Schedule 1

 

HD Supply FM Services, LLC

3100 Cumberland Boulevard,

Suite 1700

Atlanta, GA 30339

Attention: Ricardo Nunez

Telephone: (770) 852-9321

 

with copies to

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Paul Brusiloff, Esq.

Facsimile: (212) 521-7015

Telephone: (212) 909-6000

 

Supplement to
First Lien Collateral Agreement
Schedule 3

 

UCC Filings

 

Granting Party

 

State

 

Filing Office

 

Document Filed

HD Supply FM Services, LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financial Statement

 

Supplement to
First Lien Collateral Agreement
Schedule 4

 

Legal Name

 

Jurisdiction of Organization

HD Supply FM Services, LLC

 

Delaware

 

1-A-1

--------------------------------------------------------------------------------
